       Case 2:21-cv-00027-DPM Document 5 Filed 05/04/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

CORBIN JASON HERRELL,                                    PLAINTIFF
ADC #160774

v.                     No. 2:21-cv-27-DPM-JTK

GREGORY RECHCIGL, Health Services
Administrator, EARU; RORY GRIFFIN,
Director; ANTHONY JACKSON, Deputy
Warden, EARU; and BROWN, Nurse                          DEFENDANTS

                             JUDGMENT
     Herrell' s complaint is dismissed without prejudice.




                                 D.P. Marshall Jr.
                                 United States District Judge
